DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 04/27/2022 after final rejection on 02/03/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 1-8 are now pending in this application.  Claims 1-2 and 4-6, as currently amended, are presented for examination.  Claims 3 and 7, as previously presented, are now presented again for examination.  Claim 8 is new. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakura (JP 2012185297) in view of Zadesky et al. (US Publication 2021/0271363).
In re Claim 1, Takakura discloses an information display device 10 comprising: an information display part including a screen 114 for displaying information; and a housing including a plurality of sides surrounding the screen (See Figures), the information display part being attached to the information display device, wherein the housing has a first side, and at least one second side of the plurality of sides is provided with a sensor 2b configured to transmit or receive information with an adjacent information display device 10, and Page 2 of 10Docket No.: 20R-047 App. No.: 17/099,910the at least one second side is a different side of the plurality of sides from the first side and is provided at a surface different from a surface where the screen is disposed.
Takakura does not explicitly disclose wherein a first side of the housing from among the plurality of sides is provided with an operation unit that receives an operation for the information display device; a connector that communicates with an external device; and a power source connecting portion that has a power source connector, to which power is supplied from an outside.  However, providing such is common in the art.  For example, Zadesky discloses an information display device comprising: an information display part 104 including a screen for displaying information; and a housing including a plurality of sides surrounding the screen, the information display part 104 being attached to the information display device, wherein the housing has one side 102 (shown as a top side in Figure 2) from among the plurality of sides, the one side being provided with an operation unit 114 that receives an operation for the information display device, a connector 116 that communicates with an external device, and a power source connecting portion 118 that has a power source connector, to which power is supplied from an outside (paragraph 0047 disclosing that the data port 118 may be a data port, power port or a combination of both. It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided an operation unit, connector and power source connecting portion, like that disclosed in Zadesky, with the apparatus as otherwise disclosed in Takakura so as to improve the functionality of the device. Zadesky, paragraph 0047.  Takakura also suggests other types of connectors on the sides of the housing. Takakura, paragraph 0039.   
In re Claim 3, Takakura discloses wherein the information display device further comprising: the sensor is an infrared sensor that is further configured to detect an adjacent information display device.  Takakura, paragraph 0039.  Zadesky, paragraph 0047.
In re Claim 4, Takakura discloses wherein the sensor 2 are a plurality of sensors provided on all sides of the device. Takakura, Figure 1. 
In re Claim 5, Takakura as modified by Zadesky discloses the limitations as noted above, and also discloses wherein the display part (Zadesky 104) includes a plurality of frames (See Zadesky Figure 2) around the screen, wherein the one side is adjacent to one of the frame portions.  Zadesky does not explicitly disclose wherein the one side is adjacent to a frame portion having the widest width.  However, it has been held that simply changing the shape or size of that which is otherwise disclosed in the prior art would have been obvious to a person having ordinary skill in the art.  See MPEP §2144.  For example, it would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have either moved the display 104 lower so as to cause the upper frame portion to be the widest frame portion and thus adjacent the one side, or to have varied the size of the frame portions such that the upper frame portion is the widest of the frame portions since to do so would only involve routine skill in the art as a mere change in location and/or change in shape and/or change in size to that which is disclosed in Zadesky.  
In re Claim 6, Zadesky discloses wherein a width of the one side (i.e. the top side) provided with the operation unit 114, the connector 116 and the power source 118 is greater than a width of the other side (i.e. the left or right side).  See Figure 2 where a width of the device at the top side is wider to compensate for the connectors 116, 118 and operation unit 114.  
In re Claim 7, Takakura discloses wherein a plurality of information display devices 10 are coupled to display a single composite image. See Takakura, Figure 1. 
In re Claim 8, Takakura discloses wherein the information transmitted or received by the sensor 2 includes positioning information of the information display device relative to the adjacent information display device (paragraph 0039), and in a case where the information display device and the adjacent information display device are coupled to display a single composite image (Figure 1), the information display device determines a portion of the single composite image to be displayed on the screen based on the positioning information (See Figures 1, 6-17 and associated description).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakura (JP 2012185297), Zadesky et al. (US Publication 2021/0271363) and further in view of Lada et al. (US Publication 2005/0114553). 
In re Claim 2, Takakura in view of Zadesky discloses the limitations as noted above, but does not explicitly disclose a battery insertion portion.  However, Lada discloses a battery 12 wherein a housing includes a battery insertion portion (See Figure 1D and lower portions of the housing) for attaching and detaching the battery 12 on a one side of the housing.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of the application to have provided a battery and battery insertion portion, like that disclosed in Lada, with the apparatus as otherwise disclosed in Takakura as modified by Zadesky so as to allow for a supplemental battery power supply to be added to the apparatus so as to increase the use time of the apparatus.  Furthermore, Lada does suggest that on the same surface as the battery insertion portion there may also be connectors 34, similar to the connectors 116, 118 of Zadesky.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841